Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or fairly suggest a method for manufacturing a matte golf ball, comprising: pretreating a golf ball; preparing a matte paint; forming a logo or a mark on the pretreated golf ball; applying a top coating of the matte paint; and curing the top-coated golf ball, wherein the matte paint comprises 100 parts by weight of a matte golf ball paint composition and 3 to 15 parts by weight of a matting agent with respect to the total weight of the paint composition,
wherein the matte golf ball paint composition comprises 10 to 30 wt.% of an urethane-modified alkyd resin, 50 to 80 wt.% of an organic solvent, 0.1 to 5 wt.% of a curing agent, and 0.1 to 5 wt.% of a light stabilizer with respect to the total weight of the matte golf ball paint composition,
the curing agent being a compound represented by the following chemical formula 1: [Chemical Formula 1] wherein R1, R2, R3, and R4 are independently C1-C30 linear or branched alkyl,
the light stabilizer comprising a C1-C30 alkylene bridge having an ester bond on both terminals thereof and a nitrogen-containing C4-C30 heterocyclic compound linked to the terminal of the ester bond.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



January 28, 2022